[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After reviewing the affidavits of debt submitted in connection with a hearing in damages, including an affidavit regarding attorney's fees, judgment hereby enters against the defendant Cutaia, in favor of the plaintiffs listed below. The amounts specified include interest from July 1, 1989 to February 22, 1994.
1. Ambi Real Estate
    Principal due:                                               $12,152.91 Total interest due:                                           10,317.76
    Per diem = $6.03 (Interest 7/1/89 to 5/31/93            = $8694.40; Interest 6/1/93 to 10/20/93           = $ 863.36; Interest 10/21/93 to 2/22/94          = $ 760.00) CT Page 1773
Total owed:                                             $22,470.67
2. Rudolph Aouilino
    Principal Due:                                               $ 9,732.82 Total Interest Due:                                            8,264.39
    Per diem = $4.87 (Interest 7/1/89 to 5/31/93            = $6,964.10; Interest 6/1/93 to 10/20/93           =    691.54; Interest 10/21/93 to 2/22/94          =    608.75)
Total owed:                                             $17,997.21
3. Carole Bishop
    Principal due:                                               $ 9,732.82 Total Interest due:                                            8,264.39
    Per diem = $4.87 (Interest 7/1/89 to 5/31/93            = $ 6,964.10; Interest 6/1/93 to 10/20/93           =     691.54; Interest 10/21/93 to 2/22/94          =     608.75)
Total owed:                                             $17,997.21
4. Thomas Boyden
    Principal due:                                               $ 9,163.31 Total Interest due:                                            6,929.54
    Per diem = $4.58 (Interest 7/1/89 to 5/31/93            = $ 5,711.26; Interest 6/1/93 to 10/20/93           =     645.78; Interest 10/21/93 to 2/22/94          =     572.50)
Total owed:                                             $16,092.85
5. Leonard Delisi
    Principal due:                                               $ 9,732.82 Total interest due:                                            8,264.39
    Per diem = $4.87 (Interest 7/1/89 TO 5/31/93            = $ 6,964.10; CT Page 1774 Interest 6/1/93 to 10/20/93           =     691.54; Interest 10/21/93 to 2/22/94          =     608.75)
Total owed:                                             $17,997.21
6. Norman Diamond
    Principal due:                                               $ 8,101.92 Total Interest due:                                            6,872.85
    Per diem = $4.05 (Interest 7/1/89 to 5/31/93            = $ 5,791.50; Interest 6/1/93 to 10/20/93           =     575.10; Interest 10/21/93 to 2/22/94          =     506.25)
Total owed:                                             $14,974.77
7. Kwang Duck-You
    Principal due:                                               $29,198.49 Total due:                                                    24,776.20
    Per diem = $14.60 (Interest 7/1/89 to 5/31/93            = $20,878.00; Interest 6/1/93 to 10/20/93           =   2,073.20; Interest 10/21/93 to 2/22/94          =   1,825.00)
Total owed:                                             $53,974.69
8. Efron  Efron Real Estate
    Principal due:                                               $16,203.87 Total interest due:                                           13,745.70
    Per diem = $8.10 (Interest 7/1/89 to 5/31/93            = $11,583.00; Interest 6/1/93 to 10/20/93           =   1,150.20; Interest 10/21/93 to 2/22/94          =   1,012.50)
Total owed:                                             $29,949.57
9. Lowell E. Enslen
    Principal due:                                               $14,599.26 Total interest due:                                           12,388.10 CT Page 1775
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93           =   1,036.60; Interest 10/21/93 to 2/22/94          =     912.50)
Total owed:                                             $26,987.36
10. John Gary Fencik
    Principal due:                                               $14,599.26 Total interest due:                                           12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93           =   1,036.60; Interest 10/21/93 to 2/22/94          =     912.50)
Total owed:                                                  $26,987.36
11. Sheldon Fox
    Principal due:                                               $14,599.26 Interest due:                                                 12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93           =   1,036.60; Interest 10/21/93 to 2/22/94          =     912.50)
Total owed:                                             $26,987.36
12. Raymond and Joan Bill
    Principal due:                                               $14,599.26 Total interest due:                                           12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93           =   1,036.60; Interest 10/21/93 to 2/22/94          =     912.50)
Total owed:                                             $26,987.36
13. Renee Gordon CT Page 1776
    Principal due:                                               $14,599.26 Total interest due:                                           12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93          =   1,036.60; Interest 10/21/93 to 2/22/94         =     912.50)
Total owed:                                                  $26,987.36
14. Alan S. Greenberg
    Principal due:                                               $76,968.38 Total interest due:                                           65,300.56
    Per diem = $38.48 (Interest 7/1/89 to 5/31/93            = $55,026.40; Interest 6/1/93 to 10/20/93           =   5,464.16; Interest 10/21/93 to 2/22/94          =   4,810.00)
Total owed:                                            $142,268.94
15. Hiljan Associates
    Principal due:                                               $ 29,198.49 Total interest due:                                            24,776.20
    Per diem = $14.60 (Interest 7/1/89 to 5/31/93            = $20,878.00; Interest 6/1/93 to 10/20/93           =   2,073.20; Interest 10/21/93 to 2/22/94          =   1,825.00)
Total owed:                                             $ 53,974.69
16. Walter A. March
    Principal due:                                               $ 14,599.26 Total interest due:                                            12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93           =   1,036.60; Interest 10/21/93 to 2/22/94          =     912.50) CT Page 1777
Total owed:                                             $ 26,987.36
17. Richard A. Mayer
    Principal due:                                               $ 9,732.82 Total interest due:                                            8,264.39
    Per diem = $4.87 (Interest 7/1/89 to 5/31/93            = $6,964.10; Interest 6/1/93 to 10/20/93           =    691.54; Interest 10/21/93 to 2/22/94          =    608.75)
Total owed:                                             $17,997.21
18. Bruce Patron and Randee Massetti
    Principal due:                                               $14,599.26 Total interest due:                                           12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93           =   1,036.60; Interest 10/21/93 to 2/22/94          =     912.50)
Total owed:                                             $26,987.36
19. Wayne D. Paulson
    Principal due:                                               $14,599.26 Total interest due:                                           12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            = $10,439.00; Interest 6/1/93 to 10/20/93           =   1,036.60; Interest 10/21/93 to 2/22/94          =     912.50)
Total owed:                                             $26,987.36
20. Doug Plank
    Principal due:                                               $ 9,732.82 Total interest due:                                            8,264.39
    Per diem = $4.87 (Interest 7/1/89 to 5/31/93            = $6,964.10; CT Page 1778 Interest 6/1/93 to 10/20/93           =    691.54; Interest 10/21/93 to 2/22/94          =    608.75)
Total owed:                                             $17,997.21
21. Marvin H. Salisbury
    Principal due:                                               $14,599.26 Total interest due:                                           12,388.10
    Per diem = $7.30 (Interest 7/1/89 to 5/31/93            =  $10,439.00; Interest 6/1/93 to 10/20/93                =    1,036.60; Interest 10/20/93 to 2/22/94               =      912.50)
Total owed:                                             $26,987.36
22. S. Roger Schoenfeld
    Principal due:                                               $ 9,732.82 Total interest due:                                            8,264.32
    Per diem = $4.87 (Interest 7/1/89 to 5/31/93            = $6,964.10; Interest 6/1/93 to 10/20/93           =    691.54; Interest 10/21/93 to 2/22/94          =    608.75)
Total owed:                                             $17,997.21
23. Michael Soojian
Principal due:                                               $29,198.49 Total interest due:                                               24,776.20
    Per diem = $14.60 (Interest 7/1/89 to 5/31/93            = $20,878.00; Interest 6/1/93 to 10/20/93           =   2,073.20; Interest 10/20/93 to 2/22/94          =   1,825.00)
Total owed:                                             $53,974.69
In addition, attorney's fees of $12,536.00 and costs of $599.20 are awarded against defendant Cutaia.
So ordered. CT Page 1779
Dated at Stamford Superior Court, this February 22, 1994.
WILLIAM BURKE LEWIS